Plaintiff, suing as assignee of two former citizens of a country in Europe, in an action for conversion and for money had and received, instituted by levy of a warrant of *1017attachment on property of defendant bank, appeals from an order vacating the warrant and annulling all proceedings had thereunder. Order affirmed, without costs. The complaint and affidavits fail to set out a cause of action against defendant but show only that the government of which plaintiff’s assignors were then citizens seized certain of then property within its territory. Under settled principles of law and policy, our courts are powerless to review the acts of another government in dealing with its citizens within its territory or to call such acts into question. (Holzer v. Deutsche Reichsbahn-Gesellschaft, 277 N. Y. 474, 479; Lamont v. Travelers Ins. Co., 281 id. 362, 369.) It is legally immaterial that such acts are unjust morally. Since plaintiff failed to submit affirmative proof that he has a good cause of action against defendant, the drastic remedy of an attachment may not be granted. (Farley v. Overbury, 252 App. Div. 882.) Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ., concur.